Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:1 of 19

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
)
PATRICK D. MCCARTHY, )
) CHAPTER 7 CASE NO.:
) 19-40901-EJC
DEBTOR. _ )

CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN BK GLOBAL REAL ESTATE
SERVICES AND PENNY RAFFERTY REALTY TO PROCURE

CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. §§327, 328 AND 330

Wendy A. Owens, as Chapter 7 Trustee (the “Trustee”) for the above referenced
debtor (the “Debtor”), by and through the undersigned counsel, files this Application for entry of
an order, substantially in the form attached hereto as Exhibit A, authorizing retention of (1) BK
Global Real Estate Services (“BKRES”) and (2) Penny Rafferty Realty (“Listing Agent”) under
the terms of the agreement (the “Listing Agreement”) attached to Listing Agent’s Affidavit of
Disinterestedness at Exhibit B (the “Listing Agent Affidavit”). In support thereof, the Trustee
respectfully states as follows:

PRELIMINARY STATEMENT

Trustee requests approval to retain BKRES and local licensed Listing Agent
(individually and collectively referred to as “Broker or Brokers”), at no cost to the estate, to
negotiate with and persuade the first lienholder on certain real property in which the estate has no
equity to (1) allow Trustee to sell such property at the highest price that the market will bear,
(2) waive the resulting deficiency claim and (3) pay an 11 U.S.C. § 506 surcharge to provide a
carveout for the benefit of the estate and pay all other sale expenses, including a 6% brokerage
commission that will be shared equally by BKRES and Listing Agent only upon the closing of a

sale that is approved by this Court.
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:2 of 19

BKRES and its affiliates have proprietary technology and a national team of
experienced loan servicing specialists, asset managers, negotiators, trustee relation managers, real
estate brokers and agents, closing specialists and attorneys with extensive experience in procuring
the consent of mortgage lenders and servicers to sell over-encumbered properties and provide
significant cash recoveries to selling estates with no equity, through the Consented Sale™ process
described herein.

The proposed agreements are attached and provide that BKRES and Listing Agent
will not be entitled to any compensation from the estate whatsoever under any circumstances. They
will only receive and share a customary brokerage commission that is paid by secured creditor as
an 11 U.S.C. § 506 surcharge approved by this Court.

The Trustee (1) believes that hiring BKRES and Listing Agent to pursue a
Consented Sale™ will likely result in secured creditor paying a carveout for the benefit of the
estate with proceeds from the public sale of an asset in which the estate has no equity and
(2) expects to obtain secured creditor’s agreement to a Consented Sale™, and bring a separate
motion seeking this Court’s approval of the procedures, terms and conditions by which the over-

encumbered property will be sold, within the coming months.
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:3 of 19

JURISDICTION

1. This Court has jurisdiction to consider this Application pursuant to 28
U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C.
§ 157(b)(2){A), (M), (N), and (O).

2. Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

BACKGROUND

3. On 07/01/2019, the Debtor commenced this case by filing a voluntary
petition for relief under Chapter 7 of the United States Bankruptcy Code.

4, Thereafter, the Trustee was appointed as the Chapter 7 trustee in this case.

5. The Trustee conducted the initial 341 meeting on 7/26/2019 which was
continued for receipt of requested documents and asset valuation on 8/30/2019 and again,
subsequently on October 7, 2019. |

6. The Debtor jointly owns, with his wife, Gail S. McCarthy the real property
located at 1418 Walthour Rd, Savannah, GA 31411 Parcel ID: 10066 02025 (the “Property”).

7. It appears the Debtor has no equity in the Property. The Debtor’s schedules
reflect that the Property is currently worth $1,800,000.00, but is subject to a first mortgage lien
(the “Senior Mortgage”) in favor of Bayview Loan Servicing as servicer for Bank of America,
N.A. (the “Secured Creditor”) in an amount exceeding $1,776,000.00. However, after having the
property listed for sale for $1,800,000.00 prior to the bankruptcy filing, this property may not sell

for enough to cover the mortgages and costs of sale.
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:4 of 19

8. The Trustee, after reviewing certain materials, including (without
limitation) the BK Score™"', sales analysis report and opinion of value for the Property provided
by BKRES and Listing Agent, has determined it to be in the best interest of the Debtor’s estate
and all creditors to negotiate to obtain Secured Creditor’s agreement and consent (“Consent”) to
do the following, with the proviso that the hired professionals, BKRES and Local Agent, shall not
participate in the sale and purchase of any estate property except as hired Brokers:

a. sell the Property under 11 U.S.C. § 363(b) to whichever third party you
determine to have made the best qualified offer during a public sale approved
by the court;

b. release the Senior Mortgage and otherwise waive all of its claims against the
estate with respect to the Property (including any deficiency claims resulting
from the proposed sale); and

c. agree to a 11 U.S.C. § 506 surcharge to pay all of the customary expenses
associated with the proposed sale, including the payment of a 6% real estate
brokerage commission to BKRES and Listing Agent and reimbursement of
their out-of-pocket expenses, and provide a meaningful carveout for the benefit

of allowed unsecured creditors of the Debtor’s estate.

9. Trustee expects BKRES and Listing Agent to obtain Secured Creditor’s
full, final and unconditional Consent and bring a separate motion seeking an order approving the
sale of the Property (the “Motion to Approve Sale”) within several months of the entry of the order

sought by this Application.

 

' The BK Score™ is a 100-point rating that is generated by a proprietary algorithm from 10 unique property attributes
in order to consistently measure sales confidence and predict market value.

4
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:5 of 19

10. By this Application, the Trustee requests authority pursuant to Sections 327,
328(a) and 330 of the Bankruptcy Code to (a) retain BKRES and Listing Agent to provide the
necessary professional assistance and representation required by the Trustee to fulfill the
Trustee’s duties pursuant to 11 U.S.C. § 704 in order to procure Secured Creditor’s Consent,
(b) engage Brokers BKRES and Listing Agent to provide reasonable and necessary property
preservation, maintenance, and upkeep services to the subject estate Property to facilitate the sale
of the Property for the benefit of the Secured Creditor(s) and bankruptcy estate, (c) reimburse
Brokers in the maximum amount not to exceed $500.00 for any approved, out-of-pocket costs
incurred by Brokers associated with property preservation, maintenance, and upkeep of the subject
Property in connection with a potential sale, upon the availability of funds from the estate, without
the need for further Order, and (d) approve Secured Creditor’s payment of the fees described herein
and below directly to BKRES and Listing Agent at closing of the sale of the Property, if and when
the Consent and Motion to Approve Sale are granted.

APPLICATION

11. Section 328(a) of the Bankruptcy Code provides, in relevant part, that a debtor
“with the court’s approval, may employ or authorize the employment of a professional person
under section 327...on any reasonable terms and conditions of employment, including on a retainer,
on an hourly basis, on a fixed percentage or fee basis, or on a contingent fee basis.” 11 U.S.C.
§ 328(a). Section 330 of the Bankruptcy Code permits the Court to “award to a trustee... or a
professional person employed under section 327...(A) reasonable compensation for actual,

necessary services rendered [by such party]... and (B) reimbursement for actual, necessary

expenses.” 11 U.S.C. § 330(a)(1).
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:6 of 19

12. As further described in the materials attached to their affidavits, BKRES”
and Listing Agent have extensive experience obtaining the consent and agreement of mortgage
lenders and servicers to the sale of their collateral and resolution of any resulting unsecured claims
in order to produce a recovery for estates from over-encumbered assets in which the estate has no
equity.

13. The Trustee believes that the highest and best value for the Property will be
generated through a sale in which the Property is widely marketed to the public and offered at the
highest price that the market will bear. The Trustee further believes that such a sale is in the best
interest of the Debtor’s estate, but can only be achieved if Secured Creditor’s Consent is first
obtained. That is why the Trustee believes that retaining BKRES and Listing Agent to obtain
Secured Creditor’s Consent is in the best interests of the Debtor’s estate.

14. —_ In no event will the estate have any obligation to pay BKRES or Listing
Agent for their services, or to pay for customary title and closing services. The terms of the
BKRES Agreement and Listing Agreement and this Application provide that BKRES and Listing
Agent are only entitled to payment if and when (a) Secured Creditor grants its Consent, (b) the
Motion to Approve Sale is granted and (c) the Property is sold, in which event BKRES and Listing
Agent will receive and share a 6% real estate brokerage commission and obtain reimbursement of
any out-of-pocket expenses and payment for all other expenses associated with the sale of the

Property from the sale proceeds at closing in accordance with the order approving the sale.

 

> BKRES is the broker affiliate of BK Global (http://www.bkginc.com/),

Se ge

6
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:7 of 19

15. | BKRES and Listing Agent will not be entitled to any fees if Secured
Creditor does not grant its Consent or the Court does not grant the Motion to Approve Sale.

16. The Trustee submits that the terms of employment and compensation as set
out in the BKRES Agreement and Listing Agreement are reasonable in light of the extensive
experience of BKRES and Listing Agent and the nature of the services they provide.

17. | BKRES attested that it is a disinterested person within the meaning of
Section 101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and
2016(a). Attached hereto as Exhibit B is an Affidavit of Disinterestedness of BKRES. BKRES
also attests, pursuant to Bankruptcy Rule 2016, that it shall not split or share its fee with any
individual or entity other than Listing Agent, or a buyer’s Agent, if applicable.
18. —_ Listing Agent attested that it is a disinterested person within the meaning of
Section 101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and
2016(a). Attached hereto as Exhibit C is an Affidavit of Disinterestedness of Listing Agent.
Listing Agent also attests, pursuant to Bankruptcy Rule 2016, that it shall not split or share its fee
with any individual or entity other than BKRES, or a buyer’s Agent, if applicable.
CONCLUSION
For the foregoing and all other necessary and proper purposes, the Trustee seeks the Court’s
authority to retain BKRES and Listing Agent in this case, and requests that the Court approve the
compensation arrangements set forth in the BKRES Agreement and Listing Agreement and this
Application pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code.
Date: 10/15/2019 Respectfully submitted,
By /s/ Wendy A. Owens

Wendy A. Owens
Chapter 7 Trustee

 
Case:19-40902-EJC. Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:8.of19 —~

 

 

 

 

     

 
dotloop signature verification: dtig.us/joUd-Cxit-G832

Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:9 of 19

 

EXCLUSIVE SELLER LISTING AGREEMENT
(ALSO REFERRED TO AS EXCLUSIVE SELLER BROKERAGE AGREEMENT) \

Lt
(GorgiaREATORS

2019 Printing

State law prohibits Broker from representing Seller as a client without first entering into a written agreement with Seller under
0.C.G.A. § 10-6A-1 et. seq.

A. KEY TERMS AND CONDITIONS
1. Exclusive Listing Agreement. The undersigned seller(s) (“Seller” or “Client”) agree to grant and the undersigned broker and its
affiliated licensees (“Broker”) agree to accept the exclusive right and privilege to show and offer for sale the property described
below (“Property”) as the agent of the Seller on the terms and conditions set forth in this Agreement.
a. Property Identification: Address: 1418 Walthour Road

City Savannah , County Chatham , Georgia, Zip Code 31410
Tax Parcel |.D. Number: 1-c066-02-025

b. Legal Description: The legal description of the Property is {select one of the following below]:
Oo (1) attached as an exhibit hereto;

 

 

 

 

 

 

 

 

Vv (2) the same as described in Deed Book 213W , Pageos8s_, et. seq., of the land records of the above county; OR

(1) (3) Land Lot(s) of the District, Section/
GMD, Lot_- Block , Unit , Phase/Section
of Subdivision/Development, according to
the plat recorded in Plat Book , Page , et. seq., of the land records of the above county; OR

 

D (4) described below if Property is a condominium unit and a full unit legal description is to be used
[NOT TO BE USED IF PROPERTY IS A FEE SIMPLE TOWNHOME]:
Unit of Condominium
(“Condominium”), located in Land Lot of the District of County, Georgia,
together with its percentage of undivided interest in the common elements of the Condominium, and its interest in the limited
common elements assigned to the unit (“Unit”), The Condominium was created pursuant to the Declaration of Condominium

 

 

 

 

 

 

 

 

 

for any Condominium ("Declaration"), recorded in Deed Book , Page , et
seq... County, Georgia records (“Declaration”), and shown and delineated on the plat of
survey filed in Condominium Plat Book , Page ’ County,
Georgia records, and on the floor plans filed in Condominium Floor Plan Book . Page

County, Georgia records.

2. Listing Period. The term of this Agreement shall begin on the date of. (“Starting Date”). The
term of this Agreement shall continue through the date of ("Ending Date”) which is
hereinafter referred to as “Listing Period”.

3. Broker’s Duties: List Price. The price at which the Property shall be listed is $. (‘List Price”).

 

 

4. Negotiation. Seller J does OR DI does not authorize the Broker to assist, to the extent requested by Seller, in negotiating the terms
of and filling out a pre-printed real estate purchase and sale agreement and/or counteroffer.

5. Marketing. Broker agrees to file this listing with the following Multiple Listing Service(s):
Savannah

 

 

 

6. Commission. [Select one or more of the following below.]

 

a. Seller agrees to pay Broker at Closing: b. Broker agrees to pay cooperating broker, if any,
Mc percent (%) of the sales price; Me % of the sales price of Property;
Os_ Os .

0 (other), . CJ (other)

 

7. Protected Period. The length of Protected Period, as that term is herein defined, shall be 365 days.

 

8. Independent Contractor Relationship. If there is an affiliated licensee of Broker directly assisting Broker in marketing and selling the
Property, said licensee shall be an: MJ Independent contractor OR O Employee of Broker.

9, Agency and Brokerage.
The following are types of agency relationship(s) NOT offered by Broker:

Ciselter agency [buyer agency [designated agency [] dual agency QZ] sub-agency YZ] tenant agency Y]landlord agency

 

 

 

 

 

THIS FORM IS COPYRIGHTED AND MAY ONLY BE USED IN REAL ESTATE TRANSACTIONS IN WHICH Fenny Rafferty IS INVOLVED AS A REAL
ESTATE LICENSEE, UNAUTHORIZED USE OF THE FORM MAY RESULT IN LEGAL SANCTIONS BEING BRO! Al THE USER SHOULD BE REPORTED TO
THE GEORGIA ASSOCIATION OF REALTORS® AT (770) 451-1831.

Copyright© 2019 by Georgia Association of REALTORS®, Inc. F101, Exclusive Seller Listing Agreement, Page 1 of 8, 06/01/19

 

 

 
dotloop signature verification: dtip.usG60c-Cxi 1-08.37

Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:10 of 19

 

 

10. Special Circumstances — Approval Must be Obtained.
a. Listing of Property:
(1) Bankruptcy: Seller has filed for bankruptcy protection and this Agreement is made contingent upon the bankruptcy court
authorizing the listing of the Property for sale.
O (2) Divorce: Seller has filed for divorce and this Agreement is made contingent upon the court having jurisdiction over the
divorce action authorizing the listing of the Property for sale.
(1 (3) Other (Please describe):

 

 

b. Purchase and Sale of Property:
M1 (1) Bankruptcy: Seller has filed for bankruptcy protection. Any purchase and sale agreement for the sale of the Property will
need to be conditioned upon the approval of the bankruptcy court.
0 (2) Divorce: Seller has filed for divorce. Any purchase and sale agreement for the sale of the Property will need to be
conditioned upon the approval of the court having jurisdiction over the divorce.
oO (3) Short Sale: The sale of the Property will not generate sufficient proceeds to pay off the Broker's real estate commission and
all mortgages or liens on the Property. Therefore, the purchase and sale agreement for the sale of the Property will need to

be made contingent upon the mortgage lender(s) and other lien holders agreeing to take less than the face amount of what
they are owed.

O (4) Seller Not On Title: Seller does not yet have title to the Property and the purchase and sale agreement for the Property
CD will or 01 will not need to be subject to Seller acquiring title to the Property.
oO (5) Other (Please describe):

 

 

 

 

 

 

 

B. CORRESPONDING PARAGRAPHS FOR SECTION A.

1. Exclusive Listing Agreement. Seller represents that Seller has the full authority to enter into this Agreement. This Agreement
constitutes the sole and entire agreement between the parties. No representation, promise or inducement not included in this Agreement
shall be binding upon any party hereto. This Agreement and the terms and conditions herein may not be amended, modified or waived
except by the written agreement of Broker and Seller. The failure of the parties to adhere strictly to the terms and conditions of this
Agreement shall not constitute a waiver of the right of the parties later to insist on such strict adherence.

2. Listing Period.
a. Initial Listing Period: The referenced Listing Period shall be the term of this Agreement and it shall begin on the referenced Starting

Date and shall continue through the referenced Ending Date. If the Property is under contract during the Listing Period, but the Listing
Period expires prior to the closing, then the Listing Period shall be automatically extended through the closing of the contract.

b. Extension: If during the term of this Agreement, Seller and a prospective buyer enter into a real estate sales contract or option to
purchase contract which is not consummated for any reason whatsoever, then the original expiration date of this Agreement may be
extended for the number of days that Property was under contract by providing written notice of the same to the Seller prior to the
referenced Ending Date set forth herein. If the Ending Date is modified in any amendment hereto, such amendment shall control. If
such written notice is not given by the Ending Date, this Agreement shall terminate and be of no further force or effect.

3. Broker’s Duties to Seller. Broker's sole duties to Seller shall be to:

a. Make all disclosures required by law;

b. Use Broker's best efforts to procure a buyer ready, willing, and able to purchase Property at the List Price (which amount includes the
commission) or any other price acceptable to Seller;

c. Comply with all applicable laws in performing its duties hereunder including the Brokerage Relationships in Real Estate Transaction
Act, 0.C.G.A. § 10-6A-1 et. seq.; and

d. If selected in paragraph A.4. above, assist in negotiating terms or filling out pre-printed real estate purchase and sale agreements
and/or counteroffers.

 

4. Negotiation: Seller's Duties. Seller represents that Seller:

a. will cooperate with Broker to sell the Property to prospective buyers and will refer all inquiries concerning the sale of Property to the
Broker during the term of this agreement;

b. will make the Property available for showing at reasonable times as requested by Broker;

c. will provide Broker with accurate information regarding Property (including information concerning all adverse material facts pertaining
to the physical condition of Property); and

d. will comply with all local, state and federal laws applicable to the sale of the Property.

e. The Georgia Association of REALTORS®, Inc. (“GAR”) issues certain standard real estate forms. These GAR forms are frequently
provided to the parties in real estate transactions. No party is required to use any GAR form. Since these forms are generic and
written with the interests of multiple parties in mind, they may need to be modified to meet the specific needs of the parties using
them. If any party has any questions about his or her rights and obligations under any GAR form he or she should consult an attorney.
The parties hereto agree that the GAR forms may only be used in accordance with the licensing agreement of GAR. While GAR forms
may, be modified by the parties, no GAR form may be reproduced with sections removed, altered or modified unless the changes are
visible on the form itself or in a stipulation, addendum, exhibit or amendment thereto.

 

Copyright© 2019 by Georgia Association of REALTORS®, inc. F101, Exclusive Seller Listing Agreement, Page 2 of 8, 06/01/19

 

 

 
dottoop signature verification: dtip.us/j60G-Cxi1-6837

Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:11 of 19

 

5. Marketing.

a. Generally: Broker is authorized to market and advertise Property for sale in any media of Broker's choosing, including the Internet
and multiple listing services, and attempt to procure buyers for the Property in cooperation with other real estate brokers and their
affiliated licensees. Seller acknowledges that in listing the Property in a multiple listing.service, all members of multiple listing services
and real estate related third parties will have access to Seller's listing information including images and recordings and the right to use
all available technology to create, download, store, supplement and manipulate such listing information to assist Seller in the sale of
the Property and for tracking and analyzing real estate transactions. As such, Broker may not always have control over aspects of the
marketing of the property. Any media created or purchased by Broker to be used in the marketing effort shall not belong to or be the
property of the Seller and may not be copied, reproduced, or used by Seller or other third parties without the express written
permission of the Broker. Seller warrants that any media provided or paid for by Seller is the property of the Seller and agrees to
indemnify the Broker for any claim by a third party related to the use of the provided media. Broker shall be allowed to use Seller
provided materials, during the term of this Agreement, with any third-party for the purposes of marketing the property, and Seller
acknowledges that Broker shall not be liable to Seller for the continued use of media by third-parties after the termination of the
Agreement. Seller agrees not to place any advertisements on the Property or to advertise the Property for sale in any media except
with the prior written consent of Broker. Broker is also hereby authorized to place Broker's “For Sale” sign on Property. If the Property
is sold or a contract for the sale or exchange of the Property is entered into during the term of this Agreement, the Broker may
advertise the Property (including images thereof) in any media of Broker's choosing as being “under contract" while a sale is pending
and as being “sold" upon the closing of the Property (except nothing herein shall permit Broker to place a Sold sign on property no
longer owned by Seller except with the written permission of the new owner).

b. Multiple Listing Service(s): Broker agrees to file this listing with the above referenced Multiple Listing Service(s) within 48 hours after
Seller signs the same (excepting weekends, federal holidays and postal holidays). Seller acknowledges that the MLS(s) is/are not a
party to this Agreement and is/are not responsible for errors or omissions on the part of Seller or Broker. Seller agrees to indemnify
Service(s) from and against any and all claims, liabilities, damages or losses arising out of or related to the listing and sale of
Property. Seller acknowledges that by virtue of listing the Property in MLS(s), all MLS(s) members and their affiliated licensees, will
have access to Seller's listing information for the purpose of assisting Seller in the sale of the Property.

c. Consent of Seller to be Called: If Seller is on a “Do Not Call List," Seller expressly consents to Broker calling Seller for any purpose
related to the sale of the Property. This paragraph shall survive the termination of this Agreement.

d. Lockboxes: A lockbox may be used in connection with the marketing of Property. There have been isolated instances of reported
burglaries of homes on which Ieckboxes have been placed and for which the lockbox has been alleged to have been used to access
the home. In order to minimize the risk of misuse of the lockbox, Broker recommends against the use of lockboxes on door handles
that can be unscrewed from the outside or on other parts of the home from which the lockbox can be easily removed. Since others will
have access to Property, Seller agrees to either remove all valuables, prescription drugs and/or keys, or put them in a secure place.

6. Commission.

a. Inthe event that during the term of this Agreement Seller enters into a contract (including an option contract) for the sale or exchange
of the Property, or any portion thereof, or for the sale of the ownership interests in the legal entity which owns the Property, with any
buyer, Seller agrees to pay Broker’s commission at closing (and regardless of whether the closing is during or after the term of this
Agreement).

In addition, Seller agrees to immediately pay Broker the commission referenced above if during the term of this Agreement any of the
following events occur:

(1) Seller defaults under any contract to sell or exchange the Property (including an option contract);

(2) Without the consent of Broker, Seller and a buyer mutually agree to terminate a contract for the purchase and sale or exchange of
the Property (including an option contract); or

(3) Seller refuses to accept a lawful, bona fide, written offer to purchase the Property meeting the following terms and conditions ata
time when the Property is not otherwise under contract:

(a) The purchase price in the offer, after deducting all fees, costs and contributions to be paid by the Seller (other than the real
estate brokerage commission to be paid by Seller and the Seller's payment of ad valorem property taxes through the date of
closing) is for at least the full listing price set forth herein and is to be paid in cash or cash equivalent at the closing.

(b) ie offer is not subject to contingencies, conditions precedent, due diligence periods, or required terms other than those set

orth herein;

(c) The offer is not subject to Seller warranties or representations other than: (i) those warranties the Seller agrees to provide in
any Seller's Property Disclosure Statement the Seller has filled out and made available to prospective buyers for inclusion in
any offer, and (ii) the Seller warranting to convey good and marketable title (which for all purposes herein shall have the same
meaning as set forth in the GAR Purchase and Sale Agreement, Form F20) to the Property at closing by limited warranty deed;
an

{d} The date of closing in the offer is not less than thirty (30) days nor more than forty-five (45) days from the offer date.

Notwithstanding the above, in the event there are multiple offers to purchase the Property, Seller shall not be in breach of this

Agreement if the Seller first gives the prospective buyers a reasonable opportunity (not exceeding 10 days from the date of the first

offer) to make their best offer to purchase the Property.

b. Broker shall share this commission with a cooperating broker, if any, who procures the buyer of Property by paying such cooperating
broker at closing the percent (%) of the sales price of Property referenced above OR the flat amount referenced above. In addition,
cooperating brokers are expressly intended to be third-party beneficiaries under this Agreement.

¢. Survival: The commission rights of Broker and the commission obligations of Seller set forth herein shall survive termination or
expiration of this Agreement.

d. Inthe event Seller has unilaterally terminated a Listing Agreement on the Property with a different broker, Seller acknowledges that in

addition to Seller's commission obligations to Broker set forth herein, Seller may also owe a real estate commission to the previous
broker in certain circumstances.

 

Copyright® 2019 by Georgia Association of REALTORS®, Inc. F101, Exclusive Seller Listing Agreement, Page 3 of &, 06/01/19

 

 

 
dotloop signature verification: cii9.c5/j600-Cxit-5832

Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:12 of 19

 

Protected Period. If Seller during the Protected Period, as that term is hereinafter defined, sells, options to sell, contracts to sell
ownership interests in the legal entity which owns the Property or contracts to sell or exchange Property to any buyer who made an offer
on, was introduced to, visited, received information on, inquired about, or otherwise learned of the Property during the term of this
Agreement, as a result of the efforts of the Broker, then Seller shall pay the commission referenced above to Broker at the closing of the
sale or exchange of Property to said buyer. The term “Protected Period” shall refer to the period with the number of days referenced
above following the eartier of either: (a) the expiration of this Agreement; or (b) the date that the Agreement is terminated upon the
mutual, written consent of the Broker and Seller. If this Agreement is terminated by Seller without the express, written consent of Broker,
the Protected Period shall be the time period referenced above plus the number of days that remained on the term of this Agreement at
the time it was terminated early without the express, written consent of Broker. In such event, the Protected Period shall commence on
the date this Agreement was terminated early without the express written consent of Broker. For the purposes of this Agreement, the term
“buyer” shall include buyer, all members of the buyer’s immediate family, any legal entity in which buyer or any member of buyer's
immediate family owns or controls, directly or indirectly, more than ten percent (10%) of the shares or interests therein, and any third party
who is acting under the direction or control of any of the above parties. Notwithstanding the above, no listing commission shall be paid to
Broker if this Agreement has either expired or been terminated upon the mutual, written consent of Broker and Seller and the Property is
sold or contracted to be sold to a prospective buyer by or through another licensed broker with whom Seller has signed an exclusive right
to sell listing agreement. The commission rights and obligations set forth herein shall survive the termination or expiration of this
Agreement.

Independent Contractor Relationship. This Agreement shall create an independent contractor relationship between Broker and Seller.
Broker shall at no time be considered an employee of Seller.

Agency and Brokerage.

a. Broker’s Policy on Agency: Unless Broker indicates above that Broker is not offering a specific agency relationship, the types of
agency relationships offered by Broker are: seller agency, buyer agency, designated agency, dual agency, sub-agency, landlord
agency, and tenant agency.

b. Dual Agency Disclosure: {Applicable only if Broker's agency policy is to practice dual agency.] \f Seller and a prospective buyer are
both being represented by the same Broker, Seller is aware that Broker is acting as a dual agent in this transaction and consents to
the same. Seller has been advised that:

(1) In serving as a dual agent, Broker is representing two clients whose interests are or at times could be different or even adverse;

(2) Broker will disclose all adverse, material facts relevant to the transaction and actually known to the dual agent to all parties in the
transaction except for information made confidential by request or instructions from either client which i is not otherwise required to

' be disclosed by law;

(3) Seller does not have to consent to dual agency and, the consent of the Seller to dual agency has been given voluntarily and the
Seller has read and understands the brokerage engagement agreement.

(4) Notwithstanding any provision to the contrary contained herein, Seller hereby directs Broker, while acting as a dual agent, to keep
confidential and not reveal to the other party any information which could materially and adversely affect their negotiating position.

(5) Broker or Broker's affiliated licensees will timely disclose to each client the nature of any material relationship with other clients
other than that incidental to the transaction. A material relationship shall mean any actually known personal, familial, or business
relationship between Broker and a client which would impair the ability of Broker to exercise fair and independent judgment
relative to another client. The other party whom Broker may represent in the event of dual agency may or may not be identified at
the time Seller enters into this Agreement. If any party is identified after the Agreement and has a material relationship with
Broker, then Broker shall timely provide to Seller a disclosure of the nature of such relationship.

(6) Upon signing this brokerage engagement with the dual agency disclosures contained herein, Client's consent to dual agency is
conclusively deemed to have been given and informed in accordance with state law.

c. Designated Agency Disclosure: [Applicable only if Broker's agency policy is to practice designated agency.] Seller does hereby
consent to Broker acting in a designated agency capacity in transactions in which Broker is representing Seller and a prospective
buyer. With designated agency, Broker assigns one or more of its affiliated licensees exclusively to represent the Seller and one or
more of its other affitiated licensees exclusively to represent the prospective buyer.

d. Unless specified below, Broker has no other known agency relationships with other parties which would conflict with any interests of
Seller (except that Broker may represent other buyers, sellers, landlords, and tenants in buying, selling or leasing property).

10. Special Circumstances.

a. The sale of Property is contingent upon a third party's approval as indicated above. It shall be Seller's responsibility to seek to fulfill
any contingency or condition selected herein, if any, and ensure that the purchase and sale agreement is made subject to any such
contingency or condition.

b. Broker agrees to keep confidential all information which Seller asks to be kept confidential by express request or instruction unless
Seller permits such disclosure by subsequent word or conduct or such disclosure is required by law. Seller acknowledges, however,
that Buyer and Buyer's broker may possibly not treat any offer made by Seller (including its existence, terms and conditions} as
confidential unless those parties have entered into a Confidentiality Agreement with Seller.

c. Broker may not knowingly give customers false information.

d. In the event of a conflict between Broker's duty not to give customers false information and the duty to keep the confidences of Seller,
the duty not to give customers false information shail prevail.

 

 

Copyright® 2019 by Georgia Assoclation of REALTORS®, Inc. F101, Exclusive Seller Listing Agreement, Page 4 of 8, 06/01/19

 

 
dotloop signature verification: dtio.usj6Gc-Cxit 6837

Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:13 of 19

 

C. OTHER TERMS AND CONDITIONS

1. Seller Default. In the event Seller defaults under this Agreement, Seller shall, in addition to its cther obligations set forth elsewhere
herein, reimburse Broker for the out-of-pocket costs and expenses incurred by Broker and Broker's affiliated Licensees in seeking to
market and sell the Property. Such costs and expenses shall include without limitation printing and copying charges, mileage at the
highest rate allowed by the IRS as a business deduction and expenses to advertise the Property in various media. Seller shall also pay all
costs, fees and charges for removing the listing from any multiple listing service. The payment of these costs, fees, charges and
expenses by Seller shall not waive or limit Broker's right to assert any other claim, cause of action or suit (hereinafter collectively
“Claims”) against Seller for a real estate commission(s) and/or other damages and shall not release Seller from such Claims.
Notwithstanding the above, the amount of such fees, charges, costs and expenses paid by Seller to Broker hereunder shall be an offset
against any Claim of Broker for a real estate commission(s).

2. Seller's Property Disclosure Statement. Within three (3) days of the date of this Agreement, Seller agrees to provide Broker with a
current, fully executed Seller's Property Disclosure Statement. In addition, if any dwelling on the Property, or portion thereof, was
constructed prior to 1978, Seller agrees to additionally provide Broker with a current fully executed Lead-Based Paint Disclosure Exhibit
(GAR Form F54) within the same timeframe so that Broker may provide the same to buyers in accordance with federal law. Broker is
hereby authorized to distribute the Seller's Property Disclosure Statement and any Lead-Based Paint Exhibit to buyers interested in
Property. Seller agrees to promptly update any of the above-referenced disclosure documents should any changes occur.

3. Hazardous Conditions on Property. Seller acknowledges that Seller owes a duty of reasonable care to keep the Property safe for
prospective buyers and their agents who to view and inspect the Property. Among other things, this includes a duty to wam such invitees
of dangerous conditions that would not be obvious to an invitee. Sellers are encouraged to inspect the Property for hazardous conditions
and correct and eliminate all such conditions. Seller agrees to indemnify and hold Broker harmless from and against any and all claims,
causes of action, suits, and damages arising out of or relating to a person or persons being injured or harmed while on the Property.

4. Limits on Broker's Authority and Responsibility. Seller acknowledges and agrees that Broker:

a. may show other properties to prospective buyers who are interested in Property;

b. shall have no duty to inspect the Property or advise Buyer or Seller on any matter relating to the Property which could have been

revealed through a survey, appraisal, title search, Official Georgia Woad Infestation Report, utility bill review, septic system inspection,

well water test, tests for radon, asbestos, mold, and lead-based paint; inspection of the Property by a licensed home inspector,

construction expert, structural engineer, or environmental engineer; review of this Agreement and transaction by an attorney, financial

planner, mortgage consultant, or tax consultant; and consulting appropriate governmental officials to determine, among other things

and without limitation, the zoning of the Property, whether any condemnation action is pending or has been filed or other nearby

governmental improvements are planned. Seller acknowledges that Broker does not perform or have expertise in any of the above

tests, inspections, and reviews or in any of the matters handled by the professionals referenced above. Seller should seek

independent expert advice regarding any matter of concern to Seller relative to the Property and this Agreement. Seller acknowledges

that Broker shall not be responsible to monitor or supervise or inspect any portion of any construction or repairs to Property and that

such tasks fall outside the scope of real estate brokerages services;

shall owe no duties to Seller nor have any authority on behalf of Seller other than what is set forth in this Agreement;

may make all disclosures required by law;

may disclose all information about Property to others;

shall not be responsible for insuring that Seller complies with the duties and deadlines contained in any purchase agreement entered

into by Seller and that Seller shall be solely responsible for the same; and

shall be held harmless by Seller from any and all claims, causes of action, or damages arising out of or relating to:

(1) inaccurate and/or incomplete information provided by Seller to Broker;

(2) earnest money handled by anyone other than Broker;

(3) Seller's negligence;

(4) Any loss or theft of valuables, prescription drugs or keys, relating to the use of a lockbox or an open house resulting from Seller's
failure to remove or secure the same;

(5) the existence of undisclosed material facts about the Property or the transaction; and

(6) any damages or injuries occurring on the Property as a result of dangerous or defective conditions on the Property or the failure
to secure or restrain pets.

h. shall have no authority to bind Seller to any contract or agreement.

meao

5. LIMIT ON BROKER'S LIABILITY. SELLER ACKNOWLEDGES THAT BROKER:

a. SHALL, UNDER NO CIRCUMSTANCES, HAVE ANY LIABILITY GREATER THAN THE AMOUNT OF THE REAL ESTATE
COMMISSION PAID HEREUNDER TO BROKER (EXCLUDING ANY COMMISSION AMOUNT PAID TO A COOPERATING REAL
500s Aa BROKER, IF ANY) OR, IF NO REAL ESTATE COMMISSION IS PAID TO BROKER, THAN A SUM NOT TO EXCEED

100; AND

b. NOTWITHSTANDING THE ABOVE, SHALL HAVE NO LIABILITY FOR ANY LOSS OF FUNDS AS THE RESULT OF WIRE OR

CYBER FRAUD IN EXCESS OF $100.

6. Disctosure of Potentially Fraudulent Activities.
a. To help prevent fraud in real estate transactions, Seller does hereby give Broker permission to report any suspicious, unusual and/or
potentially illegal or fraudulent activity (including but not limited to mortgage fraud) to:
(1) Governmental officials, agencies and/or authorities and/or
(2) Any mortgage lender, mortgage insurer, mortgage investor and/or title insurance company which could potentially be harmed if
the activity was in fact fraudulent or illegal.

 

 

Copyright® 2019 by Georgia Association of REALTORS®, Inc. F101, Exclusive Seller Listing Agreement, Page 5 of 8, 06/01/19

 

 
dotloop signature verification: ctip.us/j600-Cxit -6837

Case:19-40901-FJC Doc#:67 Filed:10/15/19_ Entered:10/15/19 23:34:28 Page:14 of 19

 

7.

b. Seller acknowledges that Broker does not have special expertise with respect to detecting fraud in real estate transactions. Therefore,
Seller acknowledges that:
(1) Activities which are fraudulent or illegal may be undetected by Broker; and
(2) Activities which are lawful and/or routine may be reported by Broker as being suspicious, unusual or potentially illegal or
fraudulent.

Miscellaneous.

a. Arbitration: All claims arising out of or relating to this Agreement and the alleged acts or omissions of any or all the parties hereunder
Shall be resolved by arbitration in accordance with the Federal Arbitration Act 9 U.S.C. § 1 et. seq. and the rules and procedures of
the arbitration company selected to administer the arbitration. Upon making or receiving a demand for arbitration, the parties shall
work together in good faith to select a mutually acceptable arbitration company with offices in Georgia to administer and conduct the
arbitration. If the parties cannot mutually agree on an arbitration company, the company shall be selected as follows. Each party shall
simultaneously exchange with the other party a list of three arbitration companies with offices in Georgia acceptable to that party to
administer and conduct the arbitration. If there is only one (1) arbitration company that is common to both lists, that company shall
administer and conduct the arbitration. If there is more than one arbitration company that is common to both lists, the parties shall
either mutually agree on which arbitration company shall be selected or flip a coin to select the arbitration company. If there is not
initially a common arbitration company on the lists, the parties shall repeat the process by expanding their lists by two each time until
there is a common name on the lists selected by the parties. The decision of the arbitrator shall be final and the arbitrator shall have
authority to award attorneys’ fees and allocate the costs of arbitration as part of any final award. All claims shall be brought by a party
in his or her individual capacity and not as a plaintiff or class member in any purported class or representative proceeding. The
arbitrator may not consolidate more than one person's claims, and may not otherwise preside over any form of a representative or
class proceeding. Notwithstanding anything to the contrary contained herein, this agreement to arbitrate shall not apply to: (1) any
claim regarding the handling and disbursement of earnest money; and (2) any claim of Broker regarding the entitlement to or the non-
payment of a real estate commission hereunder.

b. Referrals: Seller hereby authorizes Broker to refer Seller to another real estate licensee or broker for brokerage or relocation services
not related to the sale of the Property. Seller acknowledges and agrees that Broker may receive a valuable consideration for the
referral.

c. No imputed Knowledge: Seller acknowledges and agrees that with regard to any property which Seller intends to sell, there shall be
no knowledge imputed between Broker and Broker's licensees or between the different licensees of Broker. Broker and each of
Broker's licensees shall be deemed to have only actual knowledge of such properties.

d. Governing Law: This Agreement may be signed in multiple counterparts and shall be governed by and interpreted pursuant to the
laws of the State of Georgia.

e. Fair Housing Disclosure: Seller acknowledges that Broker is committed to providing equal housing opportunities to all persons and

that Seller and Broker are obligated to comply with state and federal fair housing laws in selling the Property. Seller and Broker agree

not to discriminate in the sale of the Property on the basis of race, color, religion, national origin, sex, familial status, disability, sexual
orientation or gender identity.

Time of Essence: Time is of the essence of this Agreement.

g. Notices:

(1) Communications Regarding Real Estate Transactions: Client acknowledges that many communications and notices in real
estate transactions are of a time sensitive nature and that the failure to be available to receive such notices and communications
can have adverse legal, business and financial consequences. During the term of this Agreement, Client agrees to remain
reasonably available to receive communications from Broker.

(2) Notices between Broker and Client Regarding this Agreement: Client and Broker agree that communications and notices
between them regarding the terms of this Agreement shall be in writing, signed by the party giving the notice, and may be
delivered in person or to any address, e-mail address and/or facsimile number to the person to whom the communication or
notice is being given specifically set forth in this Agreement. It is the intent of the parties that those means of transmitting notices
for which a party has not provided an address or number shall not be used for receiving notices and communications. For
example, if a party has not provided an e-mail address in this Agreement, it shall mean that the party is not accepting notices or
communications sent by this means.

Assignability: As part of a sale of all or substantially all of the assets of Broker to another brokerage firm, Seller consents to this

Agreement being assigned by Broker to the other brokerage firm. In such event, the assignee, upon consenting to the assignment,

shall: (1) thereafter be responsible for performing all of the duties and responsibilities of the assignor under this Agreement; and (2)

have all of the rights of assignor including the right to receive the commissions under the Agreement.

”

Beware of Cyber Fraud: Fraudulent e-mails attempting to get you to wire money to criminal computer hackers are increasingly common
in real estate transactions. Under this scam, computer hackers fraudulently assume the online identity of the actual mortgage lender,
closing attorney and/or real estate broker with whom you are working in the real estate transaction. Posing as a legitimate company, they
then direct you to wire money to them. In many cases, the fraudulent e-mail is sent from what appears to be the authentic web page of
the legitimate company responsible for sending the wiring instructions. You should use great caution in sending or receiving funds based
solely on wiring instructions sent to you by e-mail. Independently verifying the wiring instructions with someone from the company
sending them is the best way to prevent fraud. In particular, you should treat as highly suspect any follow up e-mails you receive from a
mortgage lender, closing attorney and/or real estate broker directing you to wire funds to a revised account number. Never verify wiring
instructions by calling a telephone number provided along with a second set of wiring instructions since you may end up receiving a
fraudulent verification from the computer hackers trying to steal your money. Independently look up the telephone number of the
company who is supposed to be sending you the wiring instructions to make sure you have the right one.

 

 

Copyright® 2019 by Georgia Association of REALTORS®, Inc. F101, Exciusive Seller Listing Agreemant, Page 6 of 8, 06/01/19

 

 
dotloop signature verification: dep.us/f6Co-Cxi}-6832

Case:19-40901-EJC Doc#:67_ Filed:10/15/19 Entered:10/15/19 23:34:28 Page:15 of 19

 

10.

. Brochures. Brochures referenced herein are prepared courtesy of the Georgia Association of REALTORS®. The recommendations are

general in nature and are not intended to be exhaustive. Some of the recommendations may not apply to specific properties. Sellers are
encouraged to consult with experts and professionals of their own choosing to ensure that they are protected.

The following Brochures have been received by the Seller(s): (Check all that apply. Any box not checked means the Seller(s) has
not received that brochure or other consumer information)

noooaooao

GAR CB01 — The ABC’s of Agency

GAR CB04 — Lead Based Paint Pamphlet

GAR CBO07 — Mold Pamphlet

GAR CB08 ~ EPA Home Buyer's and Seller's Guide to Radon Pamphlet

GAR CB10 — Protect Yourself When Selling a House

GAR CB28 — What Buyers and Sellers Should Know About Short Sales and Distressed Properties
Other:

Other:

 

 

Exhibits and Addenda. All exhibits and/or addenda attached hereto, listed below, or referenced herein are made a part of this

 

Agreement. If any such exhibit or addenda conflicts with any preceding paragraph (including any changes thereto made by the parties),
said exhibit or addendum shall control:

0
Oo
0
O
0

Legal Description Exhibit (F807 or other) “ .
Lead-Based Paint Exhibit (F316) “ .
Retainer Fee Exhibit (F149) “ "

Other:

Other:

 

 

SPECIAL STIPULATIONS: The following Special Stipulations, if conflicting with any exhibit, addendum, or preceding paragraph, shall
control:

This Listing Agreement and any sale of the property is subject to and conditioned upon approval by the United States Bankruptcy
ourt.

C1 additional Special Stipulations are attached.

 

 

Copyright® 2019 by Georgia Association of REALTORS®, Inc.

F101, Exclusive Seller Listing Agreement, Page 7 of 8, 06/01/19

 

 
dotloop signature verification: cr';

Case:19-40901- EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:16 of 19

BY SIGNING THIS AGREEMENT, SELLER ACKNOWLEDGES THAT: (1) SELLER HAS READ ALL PROVISIONS AND DISCLOSURES
MADE HEREIN; (2) SELLER UNDERSTANDS ALL SUCH PROVISIONS AND DISCLOSURES AND HAS ENTERED INTO THIS AGREE-
MENT VOLUNTARILY; AND (3) SELLER IS NOT SUBJECT TO A CURRENT LISTING AGREEMENT WITH ANY OTHER BROKER.

 

SELLER’S ACCEPTANCE AND CONTACT INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wendy G Ouens- Chapter? Feustee REEL. EDT
1 Seller’s Signature 2 Seller’s Signature
Wendy Owens BK Trustee for the e
Print or Type Name Date Print or Type Name Date
Seller's Address for Receiving Notice Seller's Address for Receiving Notice
Sellers Phone Number: [] Cell []JHome []Work Sellers Phone Number: []Cell []Home []Work
Seller's E-mail Address Seller's E-mail Address

C1 Additional Signature Page (F146) is attached.

BROKER / BROKER’S AFFILIATED LICENSEE CONTACT INFORMATION

Pegtny Rafferty Realty 1418 67470

 

 

 

 

 

 

 

 

 

 

 

Listing Br See POA TPO 2 MLS Office Code Brokerage Firm License Number
912-414-4427 912-234-7477
sal et ed Vicensee paca Broker's Phone Number Fax Number
Penny Raffe 2126 E Victory Dr
Print or Type Name Date Broker's Address
912-414-4427 912-234-7477 Savannah Ga 31410
Licensee's Phone Number Fax Number

penny.rafferty@yahoo.com
Licensee's E-mail Address

349139
GA Real Estate License Number

Savannah
REALTOR® Membership

 

RECEIPT OF A COPY OF THIS AGREEMENT IS HEREBY ACKNOWLEDGED BY SELLER.
The above Agreement is hereby accepted ‘ 2 2 o'clock\ > __.m. on the date of nl)
r Lv

 

 

 

 

 

 

 

 

Copyright© 2019 by Georgia Association of REALTORS®, Inc. F101, Exclusive Seller Listing Agreement, Page 8 of 8, 06/01/19

 

 

 
a)
b)

c)

   

Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:17 of 19

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
)
PATRICK D. MCCARTHY )
) CHAPTER 7 CASE NO.:
) 19-40901-EJC
DEBTOR. _ )

AFFIDAVIT OF REAL ESTATE PROFESSIONAL PURSUANT TO RULE 2014

Before the undersigned Notary Public came and appeared Penny Rafferty who under oath,
deposes and says as follows:

I] am a real estate professional with the real estate office of Penny Rafferty Realty located at 2126
E. Victory Drive, Savannah, Georgia 31404.

I am duly licensed to sell real estate in the state of Georgia.

I submit this Affidavit in support of the Application to Employ a Real Estate Professional to
represent the Trustee in her official capacity in the instant bankruptcy case.

I am familiar with the Trustee’s Application and the property described therein, and believe that |
am qualified to represent the Trustee and the estate in connection with the marketing of said property. I have

agreed to accept employment on the terms and conditions set forth in the Trustee’s Application.

I have the stated connection to the individuals, entities and parties listed below:

a) The Debtor: None

b) The Debtor’s Counsel: None

c) Creditors of the Debtor: None

d) The U.S. Trustee: None

e) Persons Employed by the U.S. Trustee’s Office: None

f) The Chapter 7 Trustee: None
To the best of my knowledge, information and belief, neither my office nor any member thereof:
Holds any interest adverse to the within estate in the matters upon which it is to be engaged;
Has any business interest in Debtor;
Have a pre-petition or other claim against the bankruptcy estate.

  
  

I declare under the penalty of perjury that the forgaingyis

 

 

a* :
F S .. ae .

ribed before me onesies Oy,

tober 2019 FO ae Oy
7 g°% gotAay SS
oy 3 o: = : < =
E) es ‘i +4 p e ig 3
Notary Public 25>, ruse /& 3
.

“Basten BBS

‘tay, COUNT

*Foanngense®
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:18 of 19

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
)
PATRICK D. MCCARTHY )
) CHAPTER 7 CASE NO.:
) 19-40901-EJC
DEBTOR. _)

AFFIDAVIT OF REAL ESTATE PROFESSIONAL PURSUANT TO RULE 2014

Before the undersigned Notary Public came and appeared Penny Rafferty who under oath,
deposes and says as follows:

7. I am a real estate professional with the real estate office of BK Global Real Estate Services

located at 1095 Broken Sound Parkway, Suite 100, Boca Raton, FL 33487.
I am duly licensed to sell real estate in the state of Georgia.

9. I submit this Affidavit in support of the Application to Employ a Real Estate Professional to
represent the Trustee in her official capacity in the instant bankruptcy case.

10. 1 am familiar with the Trustee’s Application and the property described therein, and believe that I
am qualified to represent the Trustee and the estate in connection with the marketing of said property. I have
agreed to accept employment on the terms and conditions set forth in the Trustee’s Application.

Ll. I have the stated connection to the individuals, entities and parties listed below:

a) The Debtor: None
b) The Debtor’s Counsel: None
c) Creditors of the Debtor: None
d) The U.S. Trustee: None
e) Persons Employed by the U.S. Trustee’s Office: None
f) The Chapter 7 Trustee: None

12, To the best of my knowledge, information and belief, neither my office nor any member thereof:

d) Holds any interest adverse to the within estate in the matters upon which it is to be engaged;

e) Has any business interest in Debtor;

f) Have a pre-petition or other claim against the bankruptcy estate.

 

I declare under the penalty of perjury sf the forgoing is true an¢-orrect.

10] $179 a

Patridk Butler BK Global

Sworn to and subscribed before me
This 8" day of October 2019

   

Notary Public State of Florida

Notary Public , Tasha Santora

My Commission GG 065439
Expires 01/24/2021

 
Case:19-40901-EJC Doc#:67 Filed:10/15/19 Entered:10/15/19 23:34:28 Page:19 of 19

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
. )
PATRICK D. MCCARTHY )
) CHAPTER 7 CASE NO.:

) 19-40901-EJC
DEBTOR. )

CERTIFICATE OF SERVICE

This is to certify that I have this date served the foregoing, CHAPTER 7 TRUSTEE’S
APPLICATION TO RETAIN BK GLOBAL REAL ESTATE SERVICES AND PENNY
RAFFERTY REALTY TO PROCURE CONSENTED PUBLIC SALE PURSUANT TO
11 U.S.C. §§327, 328 AND 330, through CM/ECF or by depositing same in the United States Mail
with sufficient postage affixed thereon, to those addressed below:

James L. Drake, Jr. Matthew E. Mills

P.O. Box 9945 Assistant U.S. Trustee

Savannah, GA 31412 Office of the U.S. Trustee
Johnson Square Business Center

Patrick D. McCarthy 2 East Bryan Street, Ste. 725

1418 Walthour Road Savannah, GA 31401

Savannah, GA 31410

This the 15th day of October, 2019

/s/ Wendy A. Owens
WENDY A. OWENS, Trustee/Petitioner

Prepared by:
Wendy A. Owens, Esq.
GA BAR No. 557809
Chapter 7 Trustee
P.O. Box 8846
Savannah, GA 31412
912-239-9888
trustee@coastalempirelaw.com
